Citation Nr: 0413573	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  02-16 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for enucleation of the 
right eye.

2.  Entitlement to service connection for residuals of a 
right shoulder injury.

3.  Entitlement to service connection for residuals of a 
fractured left forearm, facial bones and ribs.

4.  Entitlement to a compensable rating for residuals of 
hepatitis.  

5.  Entitlement to an effective date prior to May 19, 1999, 
for the grant of service connection for bilateral hearing 
loss.

6.  Entitlement to an effective date prior to May 19, 1999, 
for the grant of service connection for tinnitus.  

7.  Entitlement to an effective date prior to September 23, 
1999, for the grant of a 40 percent rating for residuals of a 
shell fragment wound to the left thigh.  

8.  Entitlement to an effective date prior to September 23, 
1999, for the separate grant of service connection for 
degenerative joint disease of the left knee.  

9.  Whether there was clear and unmistakable error in a 
December 1948 rating decision that reduced the veteran's 
rating for residuals of hepatitis from 30 percent to 
noncompensable effective March 1, 1949.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from June 1943 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the St. Paul, Minnesota, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue of whether there was clear and unmistakable error 
in a December 1948 rating decision that reduced the veteran's 
rating for residuals of hepatitis from 30 percent to 
noncompensable effective February 7, 1949, will be addressed 
below.  The remaining issues will be addressed in the Remand 
portion of this decision.  Those issues will be REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify you if further action is 
required on your part.  

FINDING OF FACT

The December 1948 rating decision that reduced the veteran's 
disability rating for residuals of hepatitis from 30 percent 
to noncompensable was reasonably supported by evidence then 
of record, and the evidence does not demonstrate that the RO 
incorrectly applied the statutory or regulatory provisions 
extant at that time such that the outcome of the claim would 
have been manifestly different but for the claimed error.  

CONCLUSION OF LAW

The December 1948 RO decision that reduced the veteran's 
rating for residuals of hepatitis from 30 percent to 
noncompensable did not contain clear and unmistakable error.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

It has been determined by the United States Court of Appeals 
for Veterans Claims (Court) that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) is not applicable to 
claims alleging clear and unmistakable error.  Livesay v. 
Principi, 15 Vet. App. 165 (2001).  

II.  Clear and Unmistakable Error

The veteran essentially asserts there was clear and 
unmistakable error (CUE) in a December 1948 rating decision 
that reduced his rating for residuals of hepatitis from 30 
percent to noncompensable, effective March 1, 1949.  He did 
not appeal the December 1948 rating decision, and it is 
considered final although it may be reversed if found to be 
based upon CUE.  

Legal authority provides that, where CUE is found in a prior 
rating decision, the prior decision will be reversed or 
revised, and, for the purposes of authorizing benefits, the 
rating or other adjudicative decision which constitutes a 
reversal or revision of the prior decision on the grounds of 
CUE has the same effect as if the decision had been made on 
the date of the prior decision.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.105(a) (2003).  

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination.  The 
criteria are:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
there must be more than a simple disagreement as to how the 
facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310 (1992).  

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated,

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or 
of law, that when called to the attention of 
later reviewers compels the conclusion, to 
which reasonable minds could not differ, that 
the result would have been manifestly 
different but for the error... 

If a claimant-appellant wishes to reasonably 
raise CUE there must be some degree of 
specificity as to what the alleged error is 
and, unless it is the kind of error . . . 
that, if true, would be CUE on its face, 
persuasive reasons must be given as to why 
the result would have been manifestly 
different but for the alleged error.  It must 
be remembered that there is a presumption of 
validity to otherwise final decisions, and 
that where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly a 
collateral attack, the presumption is even 
stronger.  

See Grover v. West, 12 Vet. App. 109, 111-112 (1999); 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. 
Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 
Vet. App. 242, 245 (1994).  See also Bustos v. West, 179 F.3d 
1378 (Fed. Cir. 1999), expressly adopting the "manifestly 
changed the outcome" language in Russell.  

The law and regulations in effect at the time of the December 
1948 rating decision provided that where a reduction of an 
award for a service-connected disability was considered 
warranted by an improvement in the disorder, the RO was to 
prepare an appropriate rating extending the evaluation in 
effect for sixty days from the date of the rating, followed 
by the reduced evaluation.  The reduction or discontinuance 
of the award was to become effective on the last day of the 
month of the approval of the award.  Due to the time 
limitation, the veteran was to be promptly notified in 
writing of the proposed reduction.  If the veteran submitted 
additional evidence, the reduction was to be reconsidered and 
confirmed, modified or canceled as required.  See R & PR § 
1009(e), effective August 5, 1946 (the equivalent of 
38 C.F.R. § 3.105(e)).  

The RO satisfied these procedural requirements in December 
1948.  At this time, the RO first issued a rating decision 
setting forth the material facts and reasons for the proposed 
reduction.  Specifically, the RO indicated that the veteran's 
service-connected hepatitis residuals had improved based on a 
VA examination conducted in October 1948.  Second, in a 
letter dated December 8, 1948, the RO notified the veteran of 
the proposed reduction and advised him that in the absence of 
his submission of evidence rebutting the RO's conclusion that 
his service-connected disability had improved by February 7, 
1949, the reduction of payments would become effective March 
1, 1949.  He was also advised that he had one year from the 
date of the letter to appeal the determination.  The veteran 
failed to submit additional evidence or objection to the RO's 
proposed reduction.  Accordingly, the 30 percent rating 
remained in effect until March 1, 1949, which was more than 
sixty days from the date of the December 1948 notice of 
reduction.  

Since the RO complied with the procedural requirements of R & 
PR 1009(e) in December 1948, the next question becomes 
whether the reduction was proper based on R & PR § 1172, 
effective September 20, 1946 (the equivalent of 38 C.F.R. 
§ 3.344), which governed the stabilization of disability 
evaluations and the procedures for reduction of established 
ratings.  The 30 percent rating had been in effect from 
October 1945 to February 1949, less than 5 years.  Hence, the 
various provisions of R & PR § 1172 pertaining to 
stabilization of disability ratings do not apply and 
reexamination disclosing improvement will warrant a rating 
reduction.  R & PR § 1172(c).  

The record reflects that, in December 1948, the veteran's 
hepatitis residuals were rated 30 percent disabling under the 
Schedule for Rating Disabilities, Diagnostic Code 7345.  At 
that time, a 30 percent rating was warranted for hepatitis 
with minimal liver damage and associated fatigue, anxiety, 
and gastrointestinal disturbance of lesser degree and 
frequency but necessitating dietary restriction or other 
therapeutic measures.  A 10 percent rating was assigned when 
there was no demonstrable liver damage but mild 
gastrointestinal disturbance following a properly established 
diagnosis of infectious hepatitis.  The condition was rated 
noncompensable when it was healed and nonsymptomatic.  A note 
following the criteria, in part, states that following 
recovery from the acute infection, there may follow a 
clinical syndrome of G.I. symptoms, intolerance for fats, 
fatigue, and mental depression.  These recurring episodes 
last from 1 to 4 months at varying intervals.  They are 
precipitated by intercurrent infections and overexertion.  
Liver function tests are of particular importance in initial 
diagnosis and when the disability is severe.  Diagnostic Code 
7345, including note (1948).  

The evidence prior to the December 1948 reduction in the 
veteran's 30 percent rating for hepatitis showed that the 
veteran was hospitalized for infectious hepatitis in August 
1945.  It was noted that the condition was manifested by an 
inability to tolerate fatty foods.  Upon VA examination in 
November 1946, the veteran reported that he did not have any 
gastrointestinal disturbance at the present time but his 
appetite was poor and irregular.  Onions, cokes, and greasy 
foot disagreed with him.  Otherwise, his diet was average.  
Clinical evaluation of the abdomen was entirely negative.  
The diagnosis was hepatitis with evidence of residuals.  Upon 
VA examination in January 1947, the veteran complained for 
frequent nausea without vomiting, anorexia, and gaseous 
abdominal distension.  He had not been able to gain weight.  
His current weight was 165 pounds and his normal weight was 
185-190 pounds.  Clinical evaluation revealed that the spleen 
was within normal limits and the liver appeared to be 
slightly enlarged with smooth contours.  No hepatic 
tenderness was elicited.  The diagnosis was hepatitis with 
residuals.  

However, repeat VA gastrointestinal examination in October 
1948 revealed that the veteran no longer had any residuals 
from his hepatitis.  The veteran related that he still had a 
lack of appetite and he frequently had a feeling that he 
could not digest his food.  He vomited about once or twice a 
month.  There was no particular discrimination to any kind of 
food though.  Clinical evaluation revealed that he was well-
developed and well-nourished.  He weighed 171 pounds.  The 
abdomen was normal in contour; there were no masses and no 
tenderness.  The liver and the spleen were not enlarged.  
This evidence clearly indicates an improvement in the 
veteran's hepatitis.  Accordingly, the RO action in reducing 
the schedular evaluation for his hepatitis, based on the 
October 1948 examination report and the criteria for a 
noncompensable rating for the disability was proper.  

In conclusion, the Board finds that the December 1948 rating 
decision was reasonably supported by the evidence of record, 
correctly applied prevailing legal authority, and was not 
undebatably erroneous.  Furthermore, the RO, in 
December 1948, had before it the correct facts as they were 
known at the time.  Hence, the veteran's claim that there was 
clear and unmistakable error in the December 1948 rating 
decision that reduced the evaluation for residuals of 
hepatitis from 30 percent to noncompensable must be denied.  



ORDER

The claim to revise or reverse the December 1948 rating 
decision that reduced the evaluation for residuals of 
hepatitis from 30 percent to noncompensable, based on clear 
and unmistakable error, is denied.  

REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the present case, there is no evidence showing that the 
veteran has been furnished the notice required by VCAA with 
regard to the claims for service connection, increased 
ratings, and earlier effective dates, to include as specified 
in 38 U.S.C.A. § 5103(a) and (b).  He has not been provided 
with notice of what specific information and/or medical or 
lay evidence, not previously submitted, is necessary to 
substantiate his claims, and what specific evidence, if any, 
he is expected to obtain and submit, and what specific 
evidence will be retrieved by VA.  Therefore a remand is 
required.  

The VA's General Counsel has held that, if, in response to 
notice of its decision on a claim, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  Therefore, since the issues of entitlement to 
earlier effective dates are essentially new issues raised in 
a notice of disagreement to the rating decision that assigned 
the effective date, 38 U.S.C.A. § 5103(a) is not applicable 
to those claims.  However, if a claimant has not received any 
notice of the VCAA in regard to the initial claim, as is the 
case here, then the requirements of section 5103(a) must be 
met.  See VAOPGCPREC 8-03.  Therefore, a remand of those 
issues is appropriate as well.  

The veteran's contentions regarding the effective date 
assigned for the 20 percent rating for degenerative joint 
disease of the left knee raised the issue of whether there 
was clear and unmistakable error in a November 1945 rating 
decision that assigned a single 20 percent rating for 
penetrating wounds to the postero-medial and medial aspects 
of the left middle thigh and knee due to shell fragments with 
injury to Muscle Groups XIV and XV.   This claim of CUE is 
could change the outcome of the claim for an earlier 
effective date for a separate grant of service connection for 
degenerqtive joint disease of the knee.  Therefore the CUE 
claim with regard to the 1945 rating action is inextricably 
intertwined with the claim for an earlier effective date, and 
the CUE claim must be further developed before the claim for 
an earlier effective date is resolved.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for the 
following:

1.  The claims file should be reviewed to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the decision of Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.  

2.  The RO should obtain any additional 
evidence identified by the veteran in 
response to the notice provided above.

3.  The RO must adjudicate the claim of 
CUE in the November 1945 rating decision 
that assigned a single 20 percent rating 
for penetrating wounds to the postero-
medial and medial aspects of the left 
middle thigh and knee due to shell 
fragments with injury to Muscle Groups 
XIV and XV under the appropriate 
regulations.  If the claim is is denied 
the veteran and his representative must 
be notified of the procedures for 
necessary to appeal the decision, and 
they must be given an opportunity to 
complete an appeal.

4.  The RO should then readjudicate the 
issues on appeal, including with 
consideration of any additional evidence 
obtained.  Specifically, the RO should 
separately adjudicate the issues of 
entitlement to an effective date prior to 
September 23, 1999, for the separate 
grant of service connection for 
degenerative joint disease of the left 
knee, taking into account the resolution 
of the claim of CUE in the 1945 rating 
decision..  If any determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified; however, he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



